McMILLAN, Presiding Judge.
The petitioner, Richard Spence, filed this petition for a writ of mandamus directing Judge Ray D. Martin to grant his request to proceed in forma pauperis in filing his Rule 32, Ala.R.Crim.P., petition for postconviction relief. Spence was convicted of trafficking in a controlled substance. We affirmed his conviction on direct appeal. See Spence v. State, (No. CR-94-0575) 683 So.2d 64 (Ala.Crim.App.1995) (table). In February 2001, Spence filed a Rule 32 petition attacking his conviction. The petition was accompanied by a request to proceed in forma pauperis. See Rule 32.6(a), Ala.R.Crim.P. As required by Rule 32.6(a), Spence also filed a “certifícate of the warden,” which showed that he had $2.06 on deposit in his prison-inmate account. Judge Martin denied Spence’s request to proceed in forma pau-peris; this petition followed.
The State has responded to the mandamus petition and has requested that we issue the writ and direct Judge Martin to grant Spence’s request to proceed in forma pauperis. It cites Ex parte Beavers, 779 So.2d 1223 (Ala.2000), and Ex parte Ferrell, 819 So.2d 83 (Ala.Crim.App.2001).
We agree. This petition is due to be granted. See Ex parte Thomas, 723 So.2d 1261 (Ala.1998).
For the reasons stated above, this petition is due to be, and is hereby, granted. Judge Martin is directed to allow Spence to file his Rule 32 petition without the' prepayment of a filing fee.
PETITION GRANTED.
COBB, BASCHAB, SHAW, and WISE, JJ., concur.